           Case 2:20-mc-00229-KJM-EFB Document 8 Filed 02/02/21 Page 1 of 3



 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                       2:20-MC-00229-KJM-EFB
12                 Plaintiff,                        STIPULATION AND ORDER EXTENDING TIME
                                                     FOR FILING A COMPLAINT FOR FORFEITURE
13          v.                                       AND/OR TO OBTAIN AN INDICTMENT
                                                     ALLEGING FORFEITURE
14   APPROXIMATELY $99,900.00 IN
     U.S. CURRENCY,
15
     APPROXIMATELY $37,965.00 IN
16   U.S. CURRENCY, AND
17   APPROXIMATELY $45,005.00 IN
     U.S. CURRENCY,
18
                   Defendants.
19

20          It is hereby stipulated by and between the United States of America and potential claimants

21 Nicholas Keenoy, Corey McCloud, and Corey Lettieri (“claimant”), by and through their respective

22 counsel, as follows:

23          1.     On or about June 8, 2020, claimants filed claims in the administrative forfeiture

24 proceeding with the Drug Enforcement Administration with respect to the Approximately $99,900.00 in

25 U.S. Currency, Approximately $37,965.00 in U.S. Currency, and Approximately $45,005.00 in U.S.

26 Currency (hereafter collectively “defendant currency”), which were seized on March 23, 2020.

27          2.     The Drug Enforcement Administration has sent the written notice of intent to forfeit

28 required by 18 U.S.C. § 983(a)(1)(A) to all known interested parties. The time has expired for any
                                                      1
            Case 2:20-mc-00229-KJM-EFB Document 8 Filed 02/02/21 Page 2 of 3



 1 person to file a claim to the defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person other

 2 than claimants has filed a claim to the defendant currency as required by law in the administrative

 3 forfeiture proceeding.

 4          3.      Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for

 5 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

 6 currency is subject to forfeiture within ninety days after a claim has been filed in the administrative

 7 forfeiture proceeding, unless the court extends the deadline for good cause shown or by agreement of the

 8 parties. That deadline was September 4, 2020.

 9          4.      By Stipulation and Order filed August 26, 2020, the parties stipulated to extend to October

10 5, 2020, the time in which the United States is required to file a civil complaint for forfeiture against the

11 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

12 forfeiture.

13          5.      By Stipulation and Order filed October 1, 2020, the parties stipulated to extend to

14 December 4, 2020, the time in which the United States is required to file a civil complaint for forfeiture

15 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

16 subject to forfeiture.

17          6.      By Stipulation and Order filed November 30, 2020, the parties stipulated to extend to

18 February 2, 2021, the time in which the United States is required to file a civil complaint for forfeiture

19 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

20 subject to forfeiture.

21          7.      As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to further extend

22 to March 4, 2021, the time in which the United States is required to file a civil complaint for forfeiture

23 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

24 subject to forfeiture.

25 ///

26 ///

27 ///

28 ///
                                                          2
           Case 2:20-mc-00229-KJM-EFB Document 8 Filed 02/02/21 Page 3 of 3



 1          8.     Accordingly, the parties agree that the deadline by which the United States shall be

 2 required to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment

 3 alleging that the defendant currency is subject to forfeiture shall be extended to March 4, 2021.

 4 Dated: 1/28/2021                                      McGREGOR W. SCOTT
                                                         United States Attorney
 5
                                                 By:     /s/ Kevin C. Khasigian
 6                                                       KEVIN C. KHASIGIAN
                                                         Assistant U.S. Attorney
 7

 8 Dated: 1/28/2021                                      /s/ Jacek W. Lentz
                                                         JACEK W. LENTZ
 9                                                       Attorney for potential claimants
                                                         Nicholas Keenoy, Corey McCloud, and
10                                                       Corey Lettieri
11                                                       (Signature authorized by phone)
12
                                                       ORDER
13

14          The court has extended the deadline three times before today. See ECF Nos. 2, 4, 6. The

15 extended deadline is now set to expire on February 2, 2021, and the parties request a fourth extension

16 of time, until March 4, 2021, but do not explain why or how many additional extensions of time are

17 anticipated. The request is GRANTED. The court does not expect to grant additional extensions of time

18 absent a showing of good cause. This order resolves ECF No. 7.

19          IT IS SO ORDERED.

20 DATED: February 1, 2021.

21

22

23

24

25

26

27

28
                                                         3
